 

Exhibit 10.32

 

This warrant and the securities issuable upon the exercise hereof have not been
registered under the Securities Act of 1933, as amended. They may not be sold,
offered for sale, pledged, hypothecated, or otherwise transferred except
pursuant to an effective registration statement under the Securities Act of
1933, as amended, or an opinion of counsel satisfactory to the Company the
registration is not required.

 

No. of Shares:  ______ Issue Date: February ___, 2013 Exercise Price: $2.50
Expiration Date: February ___, 2015

 

INFINITY ENERGY RESOURCES, INC.

 

Common Stock Purchase Warrant

 

INFINITY ENERGY RESOURCES, INC. (the “Company”), a Delaware corporation, hereby
certifies that, for value received of $0.001 per Warrant,
___________________________ (the “Holder”), whose address is
_________________________, is entitled, subject to the terms set forth below, at
any time, or from time to time, after the date hereof and before the Expiration
Date (as defined below), to purchase from the Company __________________
(_________) shares (the “Shares”) of common stock, $0.0001 par value (the
“Common Stock”), of the Company at a price of Two Dollars and Fifty Cents
($2.50) per Share. The purchase price per Share, as adjusted from time to time
pursuant to the provisions of this Warrant, is referred to as the “Exercise
Price.” The Company is issuing this Warrant in connection with an 8% Note (the
“Note”) issued to the Holder by the Company.

 

1.Term of the Warrant.

 

1.1                Time of Exercise. Subject to the provisions of Sections 1.5,
“Transfer and Assignment,” and 3.1, “Registration and Legends,” this Warrant may
be exercised at any time and from time to time after 9:00 a.m., local time, on
February ___, 2013 (the “Exercise Commencement Date”), but no later than 5:00
p.m., local time, February ___, 2015 (the “Expiration Date”), at which point it
shall become void and all rights under this Warrant shall cease.

 

1.2                Manner of Exercise. Subject to the provisions of Section 1.4,
“Holder as Owner,” the Holder may exercise this Warrant in whole or in part on
the date hereof or by presentation and surrender thereof to the Company at its
principal executive office or at the office of its stock transfer agent, if any,
the subscription form annexed hereto (the “Subscription Form”) duly executed and
accompanied by payment as follows:

 

-1-

 

 

1.2.1           in cash or by certified or official bank check, payable to the
order of the Company, in the amount equal to the Exercise Price multiplied by
the number of Shares specified in such form, together with all taxes applicable
upon such exercise;

 

1.2.2           by surrendering to the Company that number of Shares owned by
the Holder whose value is equal to the Exercise Price multiplied by the number
of Shares specified in the Subscription Form;

 

1.2.3           by surrendering the right to acquire a number of Shares having
an aggregate value such that the amount by which the aggregate value of such
Shares exceeds the aggregate Exercise Price is equal to the Exercise Price;

 

1.2.4           any combination of the foregoing; or

 

1.2.5           any other manner acceptable to the Company.

 

For purposes of surrendering Shares to satisfy the Exercise Price, the value of
the Shares shall be equal to the current market price for Common Stock (the
“Market Price”) on the relevant date of such exercise of this Warrant from time
to time (the “Exercise Date”).

 

X = Y (A - B) A

 

Where

 

X -- The number of Shares to be issued to the Holder.

 

Y -- The number of Shares purchasable under this Warrant.

 

A -- The Market Price of one Share.

 

B -- The Exercise Price (as adjusted to the date of such calculations).

 

For purposes of this Section 1, the Market Price of a Share shall mean the
average of the closing bid and asked prices of Shares quoted on the Nasdaq
Capital Market or in the over-the-counter market in which the Shares are traded
or the closing sale price quoted on any exchange on which the Shares are listed,
whichever is applicable, for the ten (10) trading days prior to the date of
determination of Market Price (or such shorter period of time during which such
stock was traded over-the-counter or on such exchange). If the Shares are not
traded on the over-the-counter market or on an exchange, the Market Price shall
be the price per Share at which the Company sold Common Stock previous to the
date of exercise.

 

1.2.6           Upon receipt of this Warrant, with the Subscription Form duly
executed and accompanied by payment of the aggregate Exercise Price for the
Shares for which this Warrant is then being exercised, the Company shall cause
to be issued certificates or other evidence of ownership for the total number of
whole Shares for which this Warrant is being exercised in such denominations as
are required for delivery to the Holder, and the Company shall thereupon deliver
such documents to the Holder or its nominee.

 

-2-

 

 

 

1.2.7           If the Holder exercises this Warrant with respect to fewer than
all of the Shares that may be purchased under this Warrant, the Company shall
execute a new Warrant for the balance of the Shares that may be purchased upon
exercise of this Warrant and deliver such new Warrant to the Holder.

 

1.2.8           The Company covenants and agrees that it will pay when due and
payable any and all transfer taxes which may be payable in respect of the issue
of this Warrant, or the issue of any Shares upon the exercise of this Warrant.
The Company shall not, however, be required to pay any transfer or other tax
which may be payable in respect of any transfer involved in the issuance or
delivery of this Warrant or of the Shares in a name other than that of the
Holder at the time of surrender, and until the payment of such tax, the Company
shall not be required to issue such Shares.

 

1.2.9           The Company shall, at the time of any exercise of all or part of
this Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holders
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant, provided that if the Holder of this Warrant shall
fail to make any such request, such failure shall not affect the continuing
obligations of the Company to afford to such Holder any such rights.

 

1.3                Exchange of Warrant. This Warrant may be split-up, combined
or exchanged for another Warrant or Warrants of like tenor to purchase a like
aggregate number of Shares. If the Holder desires to split-up, combine or
exchange this Warrant, he shall make such request in writing delivered to the
Company at its corporate office and shall surrender this Warrant and any other
Warrants to be so split-up, combined or exchanged, the Company shall execute and
deliver to the person entitled thereto a Warrant or Warrants, as the case may
be, as so requested. The Company shall not be required to effect any split-up,
combination or exchange that will result in the issuance of a Warrant entitling
the Holder to purchase upon exercise a fraction of a Share. The Company may
require the Holder to pay a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any split-up, combination or
exchange of Warrants. The term “Warrant” as used herein includes any Warrants
issued in substitution for or replacement of this Warrant, or into which this
Warrant may be divided or exchanged.

 

1.4                Holder as Owner. Prior to due presentment for registration of
transfer of this Warrant, the Company may deem and treat the Holder as the
absolute owner of this Warrant (notwithstanding any notation of ownership or
other writing hereon) for the purpose of any exercise hereof and for all other
purposes, and the Company shall not be affected by any notice to the contrary.
Irrespective of the date of issue and delivery of certificates for any Shares
issuable upon the exercise of the Warrant, each person in whose name any such
certificate is issued shall be deemed to have become the holder of record of the
Shares represented thereby on the date on which all or a portion of the Warrant
surrendered in connection with the subscription therefor was surrendered and
payment of the Exercise Price was tendered. No surrender of all or a portion of
the Warrant on any date when the stock transfer books of the Company are closed,
however, shall be effective to constitute the person or persons entitled to
receive Shares upon such surrender as the record holder of such Shares on such
date, but such person or persons shall be constituted the record holder or
holders of such Shares at the close of business on the next succeeding date on
which the stock transfer books are opened. Each person holding any Shares
received upon exercise of Warrant shall be entitled to receive only dividends or
distributions payable to holders of record on or after the date on which such
person shall be deemed to have become the holder of record of such Shares.

 

-3-

 

 

1.5                Transfer and Assignment. This Warrant may not be sold,
hypothecated, exercised, assigned or transferred except in accordance with and
subject to the provisions of the Securities Act of 1933, as amended (“Act”) and
any applicable state securities laws and regulations.

 

1.6                Method for Assignment. Any assignment permitted under this
Warrant shall be made by surrender of this Warrant to the Company at its
principal office with the form of assignment attached hereto duly executed and
funds sufficient to pay any transfer tax. In such event, the Company shall,
without charge, execute and deliver a new Warrant in the name of the assignee
designated in such instrument of assignment and this Warrant shall promptly be
canceled. This Warrant may be divided or combined with other Warrants that carry
the same rights upon presentation thereof at the corporate office of the Company
together with a written notice signed by the Holder, specifying the names and
denominations in which such new Warrants are to be issued.

 

1.7                Rights of Holder. Nothing contained in this Warrant shall be
construed as conferring upon the Holder the right to vote or consent or receive
notice as a stockholder in respect of any meetings of stockholders for the
election of directors or any other matter, or as having any rights whatsoever as
a stockholder of the Company. If, however, at any time prior to the expiration
of this Warrant and prior to its exercise, any of the following shall occur:

 

1.7.1           The Company shall take a record of the holders of its shares of
Common Stock for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or

 

1.7.2           The Company shall offer to the holders of its Common Stock any
additional shares of capital stock of the Company or securities convertible into
or exchangeable for shares of capital stock of the Company, or any option, right
or warrant to subscribe therefor; or

 

1.7.3           There shall be proposed any capital reorganization or
reclassification of the Common Stock, or a sale of all or substantially all of
the assets of the Company, or a consolidation or merger of the Company with
another entity; or

 

1.7.4           There shall be proposed a voluntary or involuntary dissolution,
liquidation or winding up of the Company;

 

then, in any one or more of said cases, the Company shall cause to be mailed to
the Holder, at the earliest practicable time (and, in any event, not less than
thirty (30) days before any record date or other date set for definitive
action), written notice of the date on which the books of the Company shall
close or a record shall be taken to determine the stockholders entitled to such
dividend, distribution, convertible or exchangeable securities or subscription
rights, or entitled to vote on such reorganization, reclassification, sale,
consolidation, merger, dissolution, liquidation or winding up, as the case may
be. Such notice shall also set forth such facts as shall indicate the effect of
such action (to the extent such effect may be known at the date of such notice)
on the Exercise Price and the kind and amount of the Common Stock and other
securities and property deliverable upon exercise of this Warrant. Such notice
shall also specify the date as of which the holders of the Common Stock of
record shall participate in said distribution or subscription rights or shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reorganization, reclassification, sale, consolidation,
merger, dissolution, liquidation or winding up, as the case may be (on which
date, in the event of voluntary or involuntary dissolution, liquidation or
winding up of the Company, the right to exercise this Warrant shall terminate).
Without limiting the obligation of the Company to provide notice to the holder
of actions hereunder, the failure of the Company to give notice shall not
invalidate such action of the Company.

 



-4-

 

 

1.8                Lost Warrant Certificate(s). Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and, in the case of loss, theft or destruction of reasonably
satisfactory indemnification, including a surety bond if required by the
Company, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will cause to be executed and delivered a new Warrant of like tenor and
date. Any such new Warrant executed and delivered shall constitute an additional
contractual obligation on the part of the Company, whether or not this Warrant
so lost, stolen, destroyed, or mutilated shall be at any time enforceable by
anyone.

 

1.9                Covenants of the Company. The Company covenants and agrees as
follows:

 

1.9.1           At all times it shall reserve and keep available for the
exercise of this Warrant into Common Stock such number of authorized shares of
Common Stock as are sufficient to permit the exercise in full of this Warrant
into Common Stock; and

 

1.9.2           All Shares issued upon exercise of the Warrant shall be duly
authorized, validly issued and outstanding, fully-paid and non-assessable.

 

2.Adjustment of the Exercise Price and Number of Shares Purchasable Upon
Exercise

 

2.1                Default in Payment of the Note. If the Company fails to pay
the Note when due whether on the Maturity Date, as such term is defined in the
Note, or earlier acceleration thereof, without any action on the part of the
Company or the Holder, the Exercise Price shall automatically be reduced to Ten
Cents ($0.10) per Share and the number of Shares that the Holder may purchase
from the Company under this Warrant shall automatically increase to
_____________________________ (________) Shares.

 

-5-

 

 

2.2                Recapitalization. The number of Shares purchasable on
exercise of this Warrant and the Exercise Price therefor shall be subject to
adjustment from time to time in the event that the Company shall: (i) pay a
dividend in, or make a distribution of, shares of Common Stock, (ii) subdivide
its outstanding shares of Common Stock into a greater number of shares,
(iii) combine its outstanding shares of Common Stock into a smaller number of
shares, or (iv) spin-off a subsidiary by distributing, as a dividend or
otherwise, shares of the subsidiary to its stockholders. In any such case, the
total number of shares purchasable on exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder shall be entitled to receive, at
the same aggregate purchase price, the number of shares of Common Stock that the
Holder would have owned or would have been entitled to receive immediately
following the occurrence of any of the events described above had this Warrant
been exercised in full immediately prior to the occurrence (or applicable record
date) of such event. An adjustment made pursuant to this Section 2 shall, in the
case of a stock dividend or distribution, be made as of the record date and, in
the case of a subdivision or combination, be made as of the effective date
thereof. If, as a result of any adjustment pursuant to this Section 2, the
Holder shall become entitled to receive shares of two or more classes of series
of securities of the Company, the Board of Directors of the Company shall
equitably determine the allocation of the adjusted purchase price between or
among shares or other units of such classes or series and shall notify the
Holder of such allocation.

 

2.3                Merger or Consolidation. In the event of any reorganization
or recapitalization of the Company or in the event the Company consolidates with
or merges into another entity or transfers all or substantially all of its
assets to another entity, then and in each such event, the Holder, on exercise
of this Warrant as provided herein, at any time after the consummation of such
reorganization, recapitalization, consolidation, merger or transfer, shall be
entitled, and the documents executed to effectuate such event shall so provide,
to receive the stock or other securities or property to which the Holder would
have been entitled upon such consummation if the Holder had exercised this
Warrant immediately prior thereto. In such case, the terms of this Warrant shall
survive the consummation of any such reorganization, recapitalization,
consolidation, merger or transfer and shall be applicable to the shares of stock
or other securities or property receivable on the exercise of this Warrant after
such consummation and as an exchange for a larger or smaller number of shares,
as the case may be.

 

2.4                Notice of Dissolution or Liquidation. Except as otherwise
provided in Section 2.2, “Merger or Consolidation,” in the case of any sale or
conveyance of all or substantially all of the assets of the Company in
connection with a plan of complete liquidation of the Company, or in the case of
the dissolution, liquidation or winding-up of the Company, all rights under this
Warrant shall terminate on a date fixed by the Company, such date so fixed to be
not earlier than the date of the commencement of the proceedings for such
dissolution, liquidation or winding-up and not later than thirty (30) days after
such commencement date. Notice of such termination of purchase rights shall be
given to the Holder at least thirty (30) days prior to such termination date.

 

2.5                Statement of Adjustment. Any adjustment pursuant to the
provisions of this Section 2 shall be made on the basis of the number of Shares
which the Holder would have been entitled to acquire by exercise of this Warrant
immediately prior to the event giving rise to such adjustment and, as to the
Exercise Price in effect immediately prior to the rise to such adjustment.
Whenever any such adjustment is required to be made, the Company shall forthwith
determine the new number of Shares that the Holder hereof shall be entitled to
purchase hereunder and/or such new Exercise Price and shall prepare, retain on
file and transmit to the Holder within ten (10) days after such preparation a
statement describing in reasonable detail the method used in calculating such
adjustment.

 

-6-

 

 

2.6                No Fractional Shares. The Company shall not issue any
fraction of a Share in connection with the exercise of this Warrant, and in any
case where the Holder would, except for the provisions of this Section 2.6, be
entitled under the terms of this Warrant to receive a fraction of a Share upon
such exercise, the Company shall upon the exercise and receipt of the Exercise
Price, issue the largest number of whole Shares purchasable upon exercise of
this Warrant. The Company shall not be required to make any cash or other
adjustment in respect of such fraction of a Share to which the Holder would
otherwise be entitled. The Holder, by the acceptance of this Warrant, expressly
waives his right to receive a certificate for any fraction of a Share upon
exercise hereof.

 

2.7                No Change in Form Required. The form of Warrant need not be
changed because of any change pursuant to this Section 2 in the Exercise Price
or in the number of Shares purchasable upon the exercise of a Warrant, may state
the same Exercise Price and the same number of shares of Common Stock as are
stated in the Warrants initially issued pursuant to the Agreement.

 

3.Registration Under the Securities Act of 1933.

 

3.1                Registration and Legends. The Holder understands that (i) the
Company has not registered the Warrant or the Shares under the Act, or the
applicable securities laws of any state in reliance on exemptions from
registration and (ii) such exemptions depend upon the Holder’s investment intent
at the time the Holder acquires the Warrant or the Shares. The Holder therefore
represents and warrants that it is acquiring the Warrant, and will acquire the
Shares, for the Holder’s own account for investment and not with a view to
distribution, assignment, resale or other transfer of the Warrant or the Shares.
Because the Warrant and the Shares are not registered, the Holder is aware that
the Holder must hold them indefinitely unless they are registered under the Act
and any applicable securities laws or the Holder must obtain exemptions from
such registration. Upon exercise, in part or in whole, of this Warrant, the
Shares shall bear the following legend:

 

The shares of Common Stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended (“Act”) or any
applicable state securities laws, and they may not be offered for sale, sold,
transferred, pledged or hypothecated without an effective registration statement
under the Securities Act and under any applicable state securities laws, or an
opinion of counsel, satisfactory to the Company, that an exemption from such
registration is available.

 

3.2                No-Action Letter. The Company agrees that it will be
satisfied that no post-effective amendment or new registration is required for
the public sale of the Shares if it shall be presented with a letter from the
Staff of the Securities and Exchange Commission (the “Commission”), stating in
effect that, based upon stated facts which the Company shall have no reason to
believe are not true in any material respect, the Staff will not recommend any
action to the Commission if such Shares are offered and sold without delivery of
a prospectus, and that, therefore, no Registration Statement under which such
shares are to be registered is required to be filed.

 



-7-

 

 

3.3                Agreements. The agreements in this Section shall continue in
effect regardless of the exercise and surrender of this Warrant.

 

4.                 Reservation of Shares. The Company shall at all times
reserve, for the purpose of issuance on exercise of this Warrant such number of
shares of Common Stock or such class or classes of capital stock or other
securities as shall from time to time be sufficient to comply with this Warrant
and the Company shall take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized and unissued Common Stock or
such other class or classes of capital stock or other securities to such number
as shall be sufficient for that purpose.

 

5.                 Survival. All agreements, covenants, representations and
warranties herein shall survive the execution and delivery of this Warrant and
any investigation at any time made by or on behalf of any parties hereto and the
exercise, sale and purchase of this Warrant (and any other securities or
property) issuable on exercise hereof.

 

6.                 Remedies. The Company agrees that the remedies at law of the
Holder, in the event of any default or threatened default by the Company in the
performance or compliance with any of the terms of this Warrant, may not be
adequate and such terms may, in addition to and not in lieu of any other remedy,
be specifically enforced by a decree of specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof or otherwise.

 

7.                 Representations and Warranties by the Holder. The Holder, by
its acceptance of this Warrant, represents and warrants to the Company as
follows:

 

7.1                This Warrant and the Shares issuable upon exercise thereof
are being acquired for its own account, for investment and not with a view to,
or for resale in connection with, any distribution or public offering thereof
within the meaning of the Act. Upon exercise of this Warrant, the Holder shall,
if so requested by the Company, confirm in writing, in a form satisfactory to
the Company, that the securities issuable upon exercise of this Warrant are
being acquired for investment and not with a view toward distribution or resale;

 

7.2                The Holder understands that the Warrant and the Shares have
not been registered under the Act or any applicable state securities laws by
reason of their issuance in a transaction exempt from the registration and
prospectus delivery requirements of the Act pursuant to Section 4(2) thereof,
and that they must be held by the Holder indefinitely, and that the Holder must
therefore bear the economic risk of such investment indefinitely, unless a
subsequent disposition thereof is registered under the Act or any applicable
state securities laws or is exempted from such registration;

 

7.3                The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Shares purchasable pursuant to the terms of
this Warrant and of protecting its interests in connection therewith;

 

7.4                The Holder is able to bear the economic risk of the purchase
of the Shares pursuant to the terms of this Warrant; and

 

-8-

 

 

7.5                The Holder is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Act.

 

8.Other Matters.

 

8.1                Binding Effect. All the covenants and provisions of this
Warrant by or for the benefit of the Company shall bind and inure to the benefit
of its successors and assigns hereunder.

 

8.2                Notices. All notices or demands provided for in this Warrant
shall be validly given if in writing and delivered personally, sent by certified
mail, postage prepaid, or sent via an express delivery service, such as Federal
Express or United Parcel Service, to one party by the other party to the address
set forth in this Warrant or to such other address as each party may from time
to time designate in writing. The Company’s address is:

 

Infinity Energy Resources, Inc.

11900 College Blvd., Suite 310

Overland Park, KS 66210

Attn: President

 

Holder’s address is set forth in the first paragraph of this Warrant.

 

8.3                Governing Law. The validity, interpretation and performance
of this Warrant shall be governed by the laws of the State of Delaware.

 

8.4                Parties Bound and Benefitted. Nothing in this Warrant
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the Company and the Holder any right, remedy or claim
under promise or agreement hereof, and all covenants, conditions, stipulations,
promises and agreements contained in this Warrant shall be for the sole and
exclusive benefit of the Company and its successors and of the Holder, its
successors and, if permitted, its assignees.

 

8.5                Headings. The Article headings herein are for convenience
only and are not part of this Warrant and shall not affect the interpretation
thereof.

 

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company under its
corporate seal as of February ___, 2013.

 

  INFINITY ENERGY RESOURCES, INC.       By: /s/ Stanton E. Ross     Stanton E.
Ross   Its: resident and Chief Executive Officer

 

-9-

 

 

INFINITY ENERGY RESOURCES, INC.

 

Assignment

 

FOR VALUE RECEIVED, _____________________________________ hereby sells, assigns
and transfers unto _______________________________________________________ the
within Warrant and the rights represented thereby, and does hereby irrevocably
constitute and appoint ______________________________________ Attorney, to
transfer said Warrant on the books of the Company, with full power of
substitution.

 

Dated: ______________________________             Signed:     Print Name:  

 

-10-

 

 

Subscription Form

 

Infinity Energy Resources, Inc. 

11900 College Blvd., Suite 310
Overland Park, KS 66210

 

The undersigned hereby irrevocably subscribes for the purchase of
________________ shares of Common Stock (the “Shares”), pursuant to and in
accordance with the terms and conditions of this Warrant, and herewith makes
payment, covering the purchase of the Shares, which should be delivered to the
undersigned at the address stated below, and, if such number of Shares shall not
be all of the Shares purchasable hereunder, then a new Warrant of like tenor for
the balance of the remaining Shares purchasable under this Warrant be delivered
to the undersigned at the address stated below.

 

The undersigned agrees that: (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any such Shares, unless either (a) a registration
statement, or post-effective amendment thereto, covering such Shares have been
filed with the Securities and Exchange Commission pursuant to the Securities Act
of 1933, as amended (the “Act”), and such sale, transfer or other disposition is
accompanied by a prospectus meeting the requirements of Section 10 of the Act
forming a part of such registration statement, or post-effective amendment
thereto, which is in effect under the Act covering the Shares to be so sold,
transferred or otherwise disposed of, or (b) counsel to the Company satisfactory
to the undersigned has rendered an opinion in writing and addressed to the
Company that such proposed offer, sale, transfer or other disposition of the
Shares is exempt from the provisions of Section 5 of the Act in view of the
circumstances of such proposed offer, sale, transfer or other disposition; (2)
the Company may notify the transfer agent for its Common Stock that the
certificates for the Common Stock acquired by the undersigned are not to be
transferred unless the transfer agent receives advice from the Company that one
or both of the conditions referred to in (1)(a) and (1)(b) above have been
satisfied; and (3) the Company may affix the legend set forth in Section 3.1 of
this Warrant to the certificates for Shares hereby subscribed for, if such
legend is applicable.

 

Dated: _____________________________ Signed:     Address:  

 

-11-

 

 